Citation Nr: 0727008	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-12 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1963 to June 
1967, and November 1967 to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which denied 
claims for service connection for bilateral hearing loss and 
tinnitus. 

In June 2007, a hearing was held before the undersigned 
Veterans Law Judge at the Chicago, Illinois RO.  A transcript 
of that proceeding has been associated with the claims 
folder.


FINDINGS OF FACT

1.  The veteran does not have current bilateral hearing loss 
according to VA standards; hearing loss, if any, first 
manifested decades after service discharge and is not the 
result of a disease or injury during service.

2.  The veteran is not shown by competent medical evidence to 
have tinnitus that is etiologically related to a disease, 
injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, and 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 4.87 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Letters dated in March 2005 and June 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The March 2005 and June 2006 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  All records identified by 
the veteran have been obtained, to the extent possible.  The 
Board acknowledges that the veteran has expressed concern 
that his service medical records may be incomplete.  See 
Veteran's Statement, April 2006 and July 2006.  In this 
regard, VA made a request for all available service medical 
records, and was assured that all available records were 
forwarded.  Although service medical records of another 
veteran were once associated with the claims folder, these 
unrelated records have since been removed.  The Board finds 
that the claims folder currently contains accurate and 
complete records of the veteran's active duty service.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  The veteran 
was provided an audiological examination in June 2005.  The 
examining physician noted that the claims file was reviewed.  
The examination and opinion were thorough and complete, and 
included audiological testing at the appropriate frequencies 
and speech recognition testing using the Maryland CNC Test.  
The Board finds this examination and opinion adequate upon 
which to base a decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2006).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2006). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2006).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, will be accepted as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service in the case of any veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war.  38 U.S.C.A. § 1154(b) (West 2002).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran, and may only be rebutted 
by clear and convincing evidence.  Id.

The veteran contends that he has bilateral hearing loss and 
tinnitus as the result of exposure to acoustic trauma during 
active duty.  See Veteran's Statement, July 2006.  

As an initial matter, it is noted that there is no 
corroborative evidence that the veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  His 
DD-214 forms reflect that he served as an electronics 
mechanic and a radio operator; he did not receive any medals 
which are indicative of combat service.  

A review of the veteran's service medical records does not 
reflect any complaints, treatment or diagnoses of hearing 
loss or tinnitus.  Although the veteran has indicated that he 
sought treatment at Forbes Air Force Base for hearing 
difficulty, there is no evidence of such in his service 
medical records.    

A November 1963 audiological examination reflects puretone 
thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
 5 (20)
-10 (0)
-10 (0)
  -5 (5)
    0 
(5)

A May 1967 audiological examination reflects puretone 
thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
10 (25)
  5 (15)
0 (10)
0 (10)
0 (5)
LEFT
15 (30)
 10 (20)
0 (10)
0 (10)
5 (10)

An August 1967 audiological examination reflects puretone 
thresholds as follows:


HERTZ



500
1000
2000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (5)

The aforementioned tables reflect ASA measurements recorded 
in service, with the comparable ISO (ANSI) measurements in 
adjacent parentheses.  The Board notes that the veteran's 
hearing acuity was not tested at 3000 Hertz at the August 
1967 audiological examination, and that the veteran's speech 
recognition ability is not of record for any of the three 
examinations.  However, the available information from these 
examinations gives no indication that the veteran suffered 
from hearing loss or tinnitus during service. 

In addition, the veteran scored a 15/15 on the whispered test 
during both a November 1969 examination and a November 1973 
separation examination, indicating his hearing acuity was 
within normal limits.  In sum, the veteran's service medical 
records to include at the time of service separation show 
that his hearing acuity was normal during active duty and 
upon discharge.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (The threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.)

Following service discharge, there is no evidence of 
complaints of hearing problems or ringing in his ears until 
his February 2005 complaint.  As there is no evidence of 
hearing loss of either ear within one year of the veteran's 
service discharge, service connection cannot be established 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309 
(2006).  

In addition, no evidence of hearing loss was demonstrated at 
his June 2005 VA examination.  This audiological examination 
reflects puretone thresholds as follows:


HERTZ




500
1000
2000
3000
4000
RIGHT
15
   5
20
15
35 
LEFT
15 
 10 
5
15
25
The veteran's speech recognition ability was reported at 100 
percent for the right ear and 98 percent for the left ear.  
Therefore, the criteria for hearing loss as described under 
38 C.F.R. § 3.385 are not met for either ear, as the June 
2005 auditory thresholds did not reach a level of 40 decibels 
or greater for any of the frequencies, the auditory 
thresholds were not 26 decibels or greater in at least 3 
frequencies, and the speech recognition ability was not less 
than 94 percent.  Upon examination and review of the claims 
file, the examiner concluded that the veteran's hearing 
thresholds do not meet the criteria for a disability under VA 
regulations and  that the veteran's complaint of tinnitus is 
less likely than not the result of his military service. 

The veteran's personal statements and hearing testimony 
regarding the source of his alleged bilateral hearing loss 
and tinnitus are acknowledged.  The Board concedes that the 
veteran is competent to give evidence about what he 
experienced in service; for example, he is competent to say 
he was exposed to noise.  He is not, however, competent to 
diagnose medical disorders or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v Derwinski, 2 Vet. App. 492 (1992).  

In addition, it should be noted that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The veteran's February 
2005 claim for ringing in both ears and bilateral hearing 
loss, over 30 years after service, is the first evidence of 
any complaint of tinnitus or hearing difficulty.  

The Board acknowledges that the veteran has submitted an 
uninterpreted audiogram from May 1983.  Unfortunately, the 
Board is unable to consider an uninterpreted audiogram as 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data]; see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  However, even if the Board were to concede that 
the May 1983 report reflects bilateral hearing loss, the fact 
remains that such is still nearly over a decade after service 
separation, and more recent evidence fails to establish a 
current hearing loss disability. 

Given the amount of time that passed between service and the 
first complaint on record of hearing problems or ringing in 
the veteran's ears, and the fact that the physician at the 
June 2005 VA examination specifically stated that the veteran 
does not currently have a hearing loss disability, and his 
tinnitus is not likely to have had its origin in service, the 
Board has determined that service connection is not warranted 
for either bilateral hearing loss or tinnitus.  As previously 
discussed, the June 2005 VA examination was thorough and 
included not only an evaluation of the veteran but also a 
review of the pertinent medical history as contained in the 
claims folder. 

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for bilateral hearing loss and 
tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & West Supp. 2006); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


